******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
D’ANNA WELSH v. WILLIAM V. MARTINEZ, JR.
              (AC 35335)
             Gruendel, Prescott and Borden, Js.
     Argued February 17—officially released May 12, 2015

(Appeal from Superior Court, judicial district of
            Hartford, Robaina, J.)
James H. Lee, for the appellant (defendant).
Alinor C. Sterling, for the appellee (plaintiff).
                          Opinion

   GRUENDEL, J. The defendant, William V. Martinez,
Jr., appeals from the judgment of the trial court, ren-
dered after a jury trial, in favor of the plaintiff, D’Anna
Welsh. He contends that the court improperly (1) per-
mitted, during jury deliberations, the playback of a
statement by the plaintiff’s attorney, and (2) denied his
motion for remittitur. We affirm the judgment of the
trial court.
  On the basis of the evidence presented at trial, the
jury reasonably could have found the following relevant
facts. The defendant at all relevant times was employed
as a cardiovascular and thoracic surgeon at St. Francis
Hospital (hospital). In January, 2001, the plaintiff was
hired by the hospital as a physician’s assistant in the
cardiac surgery department. The defendant served as
a supervisor to the plaintiff, who worked with several
of his patients.
   At that time, the defendant was married and living
with his wife and nine children. The defendant neverthe-
less sought to become romantically involved with the
plaintiff. The parties flirted with each other, but when
the defendant expressed his interest in exploring a rela-
tionship with her, the plaintiff indicated that she would
not consider dating a married man unless and until he
moved out of his family’s home. In April, 2001, the
defendant moved out of that house and into an apart-
ment. The parties then began a personal relationship
that lasted for years. The plaintiff testified that she fell
deeply in love with the defendant. The two talked about
getting married and having children together, while
shopping for engagement and wedding rings and select-
ing children’s names. At the same time, the plaintiff
‘‘was very frustrated that [the defendant] was still mar-
ried [because] that wasn’t in accordance with the value
system that [she] wanted to be living.’’
   In 2002, the plaintiff and the defendant visited her
father at a convalescent home in Texas, where he was
suffering from lung cancer. The defendant shook her
father’s hand and told him not to worry about the plain-
tiff, as he would take care of her. That assurance ‘‘meant
a lot’’ to the plaintiff. Her father passed away months
later.
   The plaintiff subsequently received an inheritance
from her father. She testified that her ‘‘father was a
very hard worker. I learned my work ethic from him
and he had put money aside for his children, and I
knew I needed to do something important with it, and
I decided to purchase my first home.’’ Once built, her
new home was extremely special to her because she
‘‘felt accomplished [and] very grateful to [her] father
because it would not have happened without him.’’
  When the plaintiff moved into the house in November,
began spending almost every night in her home. Soon
thereafter, the defendant installed a wireless Internet
network in the house against the plaintiff’s wishes.1 In
December, 2004, the defendant gave the plaintiff a lap-
top computer as a Christmas gift. Unbeknownst to the
plaintiff, the defendant had installed a spyware program
on the computer that discreetly forwarded to him, via
e-mail on a daily basis, a copy of everything composed
thereon. A few months later, the defendant purchased
an air purifier for the plaintiff. That would be the first of
several gifts given to her by the defendant that secretly
housed wireless spy cameras. After unsuccessfully
attempting to install spy cameras in the ceiling above
her bed, the defendant gave the plaintiff two clock
radios and a television, which all contained spy cameras
and were positioned in her bedroom in the direction
of her bed. The air purifier likewise was positioned in
the direction of her bathroom shower.
   The defendant also installed a receiver antenna in a
crawl space portion of the plaintiff’s basement directly
beneath her bedroom. That antenna received transmis-
sions from each of the spy cameras. The transmissions
then were recorded on a ‘‘multiplexer hard drive
machine’’ connected to the antenna in the crawl space.
The defendant testified that, when the plaintiff was
not present, he routinely would enter the crawl space,
attach a small television monitor to the hard drive
machine and review captured footage. That behavior
continued throughout 2005 and 2006. As a result, the
defendant testified that he saw everything that tran-
spired in the plaintiff’s bedroom.
   In addition, the defendant purchased a global posi-
tioning system (GPS) device in the summer of 2005. He
installed that tracking device in the plaintiff’s vehicle
without her knowledge. The plaintiff also later learned
that the defendant covertly accessed her cell phone
records by impersonating her and adding his e-mail
address to the account.
   By February, 2007, the defendant had begun dating
a nurse at the hospital without the plaintiff’s knowledge.
On February 12, 2007, the defendant returned his set
of house keys to the plaintiff. At that time, he explained
that he was preoccupied with starting his own medical
practice and finalizing his divorce. The plaintiff was
devastated. When he ended their relationship, the defen-
dant never informed the plaintiff that he had installed
surveillance equipment in her home, computer and vehi-
cle, or that he was dating another woman. The defen-
dant testified that, in the months that followed, he
continued to receive daily e-mails documenting every-
thing that the plaintiff wrote on her computer and that
the surveillance equipment in the plaintiff’s home con-
tinued to broadcast and record from therein.
  On July 18, 2007, the plaintiff hired a plumber to
repair a broken faucet on her property. In order to do
so, the plumber entered the crawl space in her basement
and discovered the defendant’s surveillance equipment.
At the plumber’s urging, the plaintiff contacted the
police. Members of the Bloomfield Police Department
responded to her residence and discovered both the
recording equipment in the basement and the two clock
radios in her bedroom containing spy cameras.2 The
plaintiff immediately realized that the defendant had
been spying on her. As she testified, ‘‘I was devastated.
I knew exactly how they had been—flashback in my
head [to] him handing them to me.’’ Realizing that the
defendant had been spying on her for years, the plaintiff
felt ‘‘betrayed, alarmed, betrayed, humiliated, con-
trolled. I didn’t feel like a person. I felt like I was just
a—I don’t even know, something that he—just like a
toy of his, like I just didn’t count.’’ When she called the
defendant and confronted him about the surveillance
equipment, the defendant offered an ‘‘empty apology’’
and did not deny that he had spied on her over the
course of their relationship. Notably, the defendant did
not inform the plaintiff that he also had monitored her
computer with a spyware program or that he had moni-
tored her vehicle with a GPS device. At that time, the
plaintiff declined to press charges against the
defendant.
   In the months that followed, the defendant, although
uninvited, repeatedly appeared at the plaintiff’s home.
He sent her numerous e-mails and left items, such as
books on marital infidelity, at her property. In response,
the plaintiff told the defendant ‘‘to leave me alone.’’ In
September, 2007, the defendant informed her that ‘‘I
can hear you from outside your house.’’ The plaintiff
found his words to be terrifying. As she recounted at
trial:
  ‘‘[The Plaintiff’s Attorney]: Was it like a threat or how
did that come up?
  ‘‘[The Plaintiff]: It was like—it was like control. . . .
Like scary, honestly scary.
  ‘‘[The Plaintiff’s Attorney]: Did you believe him?
  ‘‘[The Plaintiff]: Yes.
   ‘‘[The Plaintiff’s Attorney]: Did you know at that point
if you had gotten all of the spy equipment out of the
house?
  ‘‘[The Plaintiff]: Well, I didn’t know how he was hear-
ing me and I thought it was really weird that he always
knew when I was home.
  ‘‘[The Plaintiff’s Attorney]: What do you mean by that?
   ‘‘[The Plaintiff]: Well, like I would get home, and . . .
five minutes later he would show up . . . unan-
nounced and I didn’t—I wasn’t a creature of habit. It
wasn’t like I was always home at a particular time . . . .
I didn’t understand how he knew . . . who I was talk-
ing to. . . . I thought he was still [spying on] me
somehow.’’
   The defendant continued to appear at the plaintiff’s
property unannounced, sometimes banging on her door.
When she rebuffed his attempts to rekindle a relation-
ship, the defendant left her a voice mail message stating
that she was ‘‘fucking unbelievable.’’ The defendant also
left a handwritten note at her house that stated in rele-
vant part: ‘‘I wanted to fix [our relationship] and start
anew but you are your stubborn, nasty self.’’ In another
letter, dated November 14, 2007, the defendant com-
plained of a lack of closure and accused the plaintiff
of being ‘‘extremely unfair’’ and ‘‘evil.’’ He stated that
he had ‘‘tried and tried in every way imaginable to
connect with you’’ and that ‘‘the way you have treated
me recently is horrific.’’
   On yet another occasion, the defendant drove by the
plaintiff’s house at night and spotted a vehicle in her
driveway. The defendant then parked his vehicle, snuck
into her backyard and approached a back window.
From that vantage point, he watched the plaintiff and
a male guest inside.3 The defendant then returned to
the front of the plaintiff’s property and examined the
license plate on the parked vehicle. The defendant testi-
fied that he used that license plate number to illegally
identify the male guest inside the residence. The defen-
dant then placed a phone call to the home of that male
guest and left a message on an answering machine
stating that ‘‘your husband is having an affair, and you
should probably check his phone records.’’
   The plaintiff testified that, as the defendant’s behav-
ior continued, she grew scared. As she put it: ‘‘I didn’t
want any contact with him. I didn’t want to be con-
fronted with him. I didn’t want him to try to control
another conversation with me. I didn’t want him to
touch me, try to hug me, try to make it better. I just
want him to leave me alone. . . . I . . . was afraid he
might set my house on fire.’’ On cross-examination, the
defendant’s attorney inquired as to the basis of that
concern. The plaintiff responded that the defendant was
‘‘[a]t times a very violent, angry-faced, frustrated, the
handwriting in his letters, the voice in the voice mail,
you are fucking unbelievable, I mean to say that to
someone that you care about. I’ve heard a number of
times of women getting killed because the man can’t
have them or won’t comply. . . . [H]e’s a man of
control.’’
    The unrelenting phone calls, letters and unannounced
visits by the defendant to her house eventually over-
whelmed the plaintiff in February, 2008. As she testified,
‘‘I got a text message from a friend of mine about a
conversation I had . . . in my house that he would
have no way of knowing and I just—I felt tortured in
my own home, and it was at that point that I called
the police to look into this further.’’ The defendant
thereafter was arrested and charged with voyeurism
and eavesdropping.
  In response, the defendant filed an application for
accelerated rehabilitation with the Superior Court. A
hearing followed on July 15, 2008, at which the defen-
dant provided sworn testimony in which he stated that
the plaintiff ‘‘had nothing to worry about.’’ The defen-
dant further represented that no further surveillance
equipment remained in the plaintiff’s home.4 On the
basis of those representations, the court granted the
defendant’s application for accelerated rehabilitation.5
The defendant did not apprise the court of the fact
that additional surveillance equipment remained in the
plaintiff’s bedroom, her vehicle, and her computer.
   In the year that followed, the plaintiff continued to
feel unsafe in her house. The plaintiff ultimately
retained a Boston company to inspect her home in
January, 2010, in an effort to ‘‘know once and for all’’
that her home was safe and free of surveillance equip-
ment. To the plaintiff’s horror, that inspection proved
fruitful, as images broadcasting from the plaintiff’s bed-
room appeared almost immediately on both a ‘‘profes-
sional looking’’ receiver as well as a handheld receiver
that ‘‘anybody could get from Radio Shack.’’ The plain-
tiff testified that her ‘‘worst fear’’ was realized when
she learned that the television in her bedroom ‘‘didn’t
have to be turned on for [the spy camera] to be transmit-
ting up to three football field lengths in distance from
my house . . . it was still transmitting a view of what-
ever was happening in my bedroom.’’6 As a result, the
plaintiff testified that ‘‘I felt like I had been victimized.
I felt betrayed, lied to, just dehumanized, taken advan-
tage of, just very angry.’’ The bedroom television was
impounded at that time.
   The plaintiff commenced this civil action against the
defendant later that year. The operative complaint con-
sisted of four counts alleging tortious invasion of pri-
vacy, negligence per se,7 intentional infliction of
emotional distress, and negligent misrepresentation.
During a subsequent deposition of the defendant, the
plaintiff first learned that the defendant also had
installed the GPS device in her vehicle and the spyware
program on her computer.
   At trial, the plaintiff, as part of her case-in-chief, intro-
duced into evidence, inter alia, the surveillance equip-
ment found in her home, which had been impounded
by the Bloomfield Police Department, and various cor-
respondences from the defendant. Significantly, the
defendant in his testimony admitted that he (1) had
installed the surveillance equipment found in the plain-
tiff’s home, (2) had reviewed captured transmissions
therefrom, and (3) had surveyed her e-mail, her phone
calls and her movements outside the home.
   The jury also heard the testimony of Kevin Connelly,
a licensed psychologist who specializes in treating post-
traumatic stress disorder. Connelly diagnosed the plain-
tiff as suffering from that affliction due to her symp-
toms,      which     included    avoidance      behavior,
hypervigilance, persistent nightmares and flashbacks,
difficulty concentrating and exaggerated startle
response. He testified that ‘‘the variable that often has
much more influence on a person’s trauma . . . is the
relationship variable. . . . [W]hen people are hurt
intentionally by someone who is supposed to love them,
who cares about them . . . can be tenfold more dam-
aged because of that relationship. . . . [I]n [the plain-
tiff’s] case because she never saw it coming, because
she never expected it naturally you begin to doubt your
own judgment, your own perceptions. You don’t know
who’s safe, who’s not safe. If people that love you are
hurting you well what else could happen?’’ Connelly
also explained that post-traumatic stress disorder ‘‘isn’t
something that goes away’’ and cannot be cured,
only managed.
  The plaintiff testified that, as a result of her experi-
ence with the defendant, she never feels safe and always
feels as though someone is spying on her. She does
not feel safe anywhere. The plaintiff suffers from the
persistent grinding of teeth, an affliction known as brux-
ism, which necessitated the removal of a tooth. She also
experiences frequent nightmares of ‘‘[b]eing covered in
lava, suffocating, being beat up, being shot, full sweat
in the middle of the night.’’ Even when in the privacy
of her own home, the plaintiff testified that ‘‘I never
feel private . . . . I always . . . feel like there’s no
dignity, and I feel humiliated, and I feel I’m being
laughed at . . . .’’ She testified that she remains ever
fearful that someone is peering into her home.
   At the conclusion of trial, the jury returned a verdict
in favor of the plaintiff on all counts and awarded her
$2 million in damages. The defendant thereafter filed
a motion for remittitur, claiming that the jury’s verdict
was against the weight of the evidence and excessive
as a matter of law. The court denied that motion, and
this appeal followed.
                            I
  The defendant first claims that the court improperly
permitted the playback of a portion of testimony during
the jury’s deliberations. We disagree.
    We review the trial court’s decision to permit the
playback of certain testimony for an abuse of discretion.
See State v. Rubaka, 82 Conn. 59, 68, 72 A. 566 (1909)
(jury review of trial testimony ‘‘must rest, to a great
extent, in the discretion of the trial judge’’); State v.
Fletcher, 10 Conn. App. 697, 703, 525 A.2d 535 (1987)
(‘‘[a] determination of the reasonableness of the request
for a review of testimony lies within the discretion of
the trial court’’), aff’d, 207 Conn. 191, 540 A.2d 370
(1988). Under that standard, ‘‘[w]e will make every rea-
sonable presumption in favor of upholding the trial
court’s ruling, and only upset it for a manifest abuse
of discretion. . . . In determining whether there has
been an abuse of discretion, the ultimate issue is
whether the court could reasonably conclude as it did.’’
(Citation omitted; internal quotation marks omitted.)
State v. Andrews, 313 Conn. 266, 276, 96 A.3d 1199
(2014).
   The following additional facts are relevant to the
defendant’s claim. During its deliberations, the jury sent
a note to the court, in which it inquired: ‘‘Can we have
the plaintiff’s testimony about police presence when
James Atkinson was hired to check for more surveil-
lance equipment?’’ The court reviewed that testimony
with counsel outside the presence of the jury. The court
then highlighted a portion of the plaintiff’s June 21,
2012 testimony and then stated in relevant part: ‘‘All
right. Well . . . the question that follows the [plain-
tiff’s] statement where [her attorney] asked, ‘Does any-
one in your neighborhood’ and so on . . . that should
not come in. . . . [T]he question leading up to it, I
think, can come because . . . it sets up the question
and the answer that it appears that the jury is looking
for, and I’ll tell them if they want other things, they
certainly are free to ask for other things . . . .’’ In
response, the defendant’s attorney replied, ‘‘Right.’’
After both parties indicated that they were ready to
proceed, the court called the jury into the courtroom
and had the following portion of the audio recording
played back:
  ‘‘[The Plaintiff’s Attorney]: There’s been some testi-
mony in the case about the transmission capabilities
of these cameras and whether they can be seen out in
your neighborhood or seen by other people with baby
monitors and so. What’s your fear about that?
   ‘‘[The Plaintiff]: It’s my worst fear. First off, that tele-
vision didn’t have to be turned on for it to be transmit-
ting up to three football field lengths in distance from
my house so while it was off it was still transmitting a
view of whatever was happening in my bedroom. It was
very simple. The monitor that Jim Atkinson had in his
hand that I saw my bedroom on which someone else
even outside my own neighborhood could have had and
viewed, and I know they went down the street, Officer
Ledger and Jim Atkinson to test this, and I—I fear that
[the defendant] had one of those too. I still fear that
[the defendant] had one of those, and I don’t believe
that he didn’t.’’8
   During playback of that testimony, the defendant’s
attorney objected to the inclusion of what he referred to
as the ‘‘preamble’’ to the question posed by the plaintiff’s
attorney. After excusing the jury, the court engaged in
the following colloquy with counsel:
   ‘‘The Court: I understand your concern . . . but it’s
all part of the same answer. It’s all one long answer
without questions in between so I think it was appro-
priate to start at the question and then play the
answer back.
  ‘‘[The Defendant’s Attorney]: I understand, but Your
Honor will note my objection to having that pream-
ble read.
  ‘‘The Court: Yes, sir.’’
   The defendant plainly did not object to the playback
of any of the plaintiff’s testimony. Rather, his sole objec-
tion pertained to the playback of a prefatory remark to
the question by her counsel, in which counsel stated:
‘‘There’s been some testimony in the case about the
transmission capabilities of these cameras and whether
they can be seen out in your neighborhood or seen by
other people with baby monitors and so.’’ The defendant
did not furnish any basis for his objection or request a
curative instruction from the court.
  On appeal, the defendant claims that the court
improperly denied his objection to the playback of the
prefatory remark of the plaintiff’s attorney.9 For multi-
ple reasons, we do not agree.
   First, we note that the defendant raised no objection
to that statement when it was made at trial. This case
thus is plainly distinguishable from State v. Miguel C.,
305 Conn. 562, 46 A.3d 126 (2012), the sole authority
relied on by the defendant in support of his claim.
Unlike the present case, the defendant in Miguel C.
raised a distinct objection in the middle of the prosecu-
tor’s questioning at trial, which objection the trial court
ultimately sustained. Id., 566–68. For that reason, our
Supreme Court concluded that the playback of the
stricken question during the jury’s deliberations was
improper. Id., 579–81. In particular, the court empha-
sized that ‘‘the contested testimony was not merely
cumulative, but, rather, was the sole means by which
the state was able to make [the contested statement]
known to the jury.’’ Id., 579.
   By contrast, the substance of the contested statement
in the present case was cumulative of other testimony.
The prefatory remark of the plaintiff’s counsel con-
cerned the transmission capabilities of the spy cameras
in the plaintiff’s bedroom and whether they were capa-
ble of reception outside of her home. Following the
plaintiff’s testimony on direct examination that the spy
camera in her bedroom television was capable of broad-
casting ‘‘up to three football fields in distance’’ from
her house—to which testimony the defendant did not
object—the defendant elicited substantially similar tes-
timony in his cross-examination of the plaintiff:
   ‘‘[The Defendant’s Attorney]: And this expert came
in and swept [your home], found that the [television]
was capable of sending a signal out although it could
go to that equipment because that equipment which are
all in evidence here was locked up. Correct?
  ‘‘[The Plaintiff]: Correct.
  ‘‘[The Defendant’s Attorney]: So were you concerned
that [the television] is broadcasting a signal of you or
your family or loved ones to persons or persons
unknown within the range that you talk about. Am I
correct?
  ‘‘[The Plaintiff]: Correct.’’
   The defendant has provided this court with no author-
ity to support his proposition that a trial court possesses
the authority, in the midst of the jury’s deliberations,
to remove from the jury’s consideration certain trial
testimony that properly was elicited and to which no
objection was raised. That novel assertion finds no sup-
port in Connecticut law. Because no objection was
taken when the attorney made the prefatory remark at
issue in the present case, and mindful of our obligation
to indulge every reasonable presumption in favor of the
trial court’s ruling, we cannot say that the court abused
its discretion in permitting the playback of the prefatory
remark of the plaintiff’s counsel.
   Furthermore, any potential harm stemming from the
playback of that prefatory remark was minimized by
the court’s limiting instructions. As this court repeat-
edly has observed, ‘‘a question from counsel is not evi-
dence of anything.’’ (Internal quotation marks omitted.)
State v. Grant, 154 Conn. App. 293, 317,           A.3d
(2014), cert. denied, 315 Conn. 928, 109 A.3d 93 (2015).
It is undisputed that the court, in its charge to the jury,
specifically instructed that ‘‘[y]ou should determine the
facts by careful consideration of all the evidence pre-
sented and based solely on the evidence . . . . [S]tate-
ments made by lawyers . . . are not evidence. A
question is not evidence. It is the answer [and] not the
question or the assumption made in the question that
is the evidence.’’ ‘‘Our jurisprudence is clear . . . that
unless there is a clear indication to the contrary, a
jury is presumed to follow the court’s instructions.’’
(Internal quotation marks omitted.) State v. Boscarino,
86 Conn. App. 447, 460, 861 A.2d 579 (2004). Nothing
in the record before us suggests that the jury failed to
heed those instructions.
                             II
  The defendant also claims that the court improperly
denied his motion for remittitur. He maintains that the
jury’s monetary award is not supported by the evidence.
He further alleges that the jury improperly predicated
that award on a punitive, rather than compensatory,
basis. We do not agree.
  ‘‘In determining whether to order remittitur, the trial
court is required to review the evidence in the light
most favorable to sustaining the verdict. . . . Upon
completing that review, the court should not interfere
with the jury’s determination except when the verdict
is plainly excessive or exorbitant. . . . The ultimate
test which must be applied to the verdict by the trial
court is whether the jury’s award falls somewhere
within the necessarily uncertain limits of just damages
or whether the size of the verdict so shocks the sense
of justice as to compel the conclusion that the jury
[was] influenced by partiality, prejudice, mistake or
corruption. . . . The court’s broad power to order a
remittitur should be exercised only when it is manifest
that the jury [has] included items of damage which are
contrary to law, not supported by proof, or contrary to
the court’s explicit and unchallenged instructions. . . .
   ‘‘[O]ur review of the trial court’s decision requires
careful balancing. . . . First, we must retrace the steps
of the trial court. That is, we must begin by reviewing
the evidence, construed in the light most favorable to
sustaining the verdict, just as the trial court was
required to do. We then must examine the trial court’s
decision in such a way that we employ every reasonable
presumption in favor of its correctness. . . . Stated
differently, we must examine the evidentiary basis for
the jury verdict itself to determine whether the trial
court reviewed the verdict in the light most favorable
to its correctness. Where the evidence supports the
jury’s award of damages, a trial court abuses its discre-
tion by ordering remittitur.’’ (Citations omitted; foot-
note omitted; internal quotation marks omitted.)
Tomick v. United Parcel Service, Inc., 135 Conn. App.
589, 614–15, 43 A.3d 722, cert. denied, 305 Conn. 920,
47 A.3d 389 (2012).
                             A
  We first consider the defendant’s claim that the jury’s
award of $2 million in damages is not supported by
the evidence. The undisputed evidence before the jury
revealed that the defendant conducted extensive covert
surveillance of the plaintiff over the course of several
years. That surveillance included intimate video trans-
missions from her bedroom and shower, daily reports
as to every notation made on her computer, and GPS
monitoring of her vehicle. The jury also had before it
evidence that although the defendant swore under oath
before the court at the accelerated rehabilitation hear-
ing in July, 2008, that the plaintiff ‘‘had nothing to worry
about’’ and that no further surveillance equipment
remained in the plaintiff’s home, the transmissions from
her bedroom thereafter continued and the defendant
continued to receive daily e-mail reports from the spyw-
are on the plaintiff’s computer. The jury also was pre-
sented with evidence that despite her request for the
defendant to leave her alone, he continued to appear
unannounced and uninvited at her home. His behavior
terrified the plaintiff, particularly when he informed
her that ‘‘I can hear you from outside your house.’’ In
addition, the defendant’s angry and violent conduct left
the plaintiff scared for her life.
  In addition, the jury heard testimony from a licensed
psychologist that, as a result of the defendant’s actions,
the plaintiff suffers from post-traumatic stress disorder,
which cannot be cured. It also heard testimony that
plaintiff was ‘‘tenfold more damaged’’ by the trauma
intentionally inflicted by the defendant in light of her
close personal relationship with him. There was evi-
dence before the jury that, as a result of the defendant’s
conduct, the plaintiff exhibits avoidance behavior, hyp-
ervigilance, difficulty concentrating and an exaggerated
startle response. She also suffers from bruxism and
experiences persistent nightmares and flashbacks.
  In her testimony, the plaintiff further detailed the pain
and suffering she sustained as a result of the defendant’s
conduct. Apart from the humiliation, betrayal and dev-
astation she experienced upon learning that the defen-
dant had been spying on her for a number of years, the
jury had before it evidence that the plaintiff suffered,
and continues to suffer, pain and anguish stemming
therefrom. She lives in a perpetual state of fear that
someone is watching or spying on her and she does
not feel safe anywhere. Even in her own home, she
feels no sense of privacy. In short, her world view has
been fundamentally altered as a result of the defen-
dant’s actions against her.
   In his motion for remittitur, the defendant argued
that the plaintiff ‘‘failed to claim any economic damages,
and instead claimed pain and suffering caused by post-
traumatic stress disorder for the balance of her life.’’
The defendant renews that claim in this appeal, and
appears to suggest that noneconomic damages alone
cannot justify a sizeable award of damages. We dis-
agree. As our Supreme Court has explained, ‘‘[c]ompari-
son of verdicts is of little value. No one life is like
any other, and the damages for the destruction of one
furnish no fixed standard for others.’’ (Internal quota-
tion marks omitted.) Katsetos v. Nolan, 170 Conn. 637,
658, 368 A.2d 172 (1976). The destruction in the present
case primarily is psychological, rather than physical, in
nature. That does not diminish its degree, as evidenced
by Connelly’s testimony.
   There exists no precise formula on which a court
can instruct a jury as to the computation of compensa-
tion for pain and suffering. Jerz v. Humphrey, 160 Conn.
219, 221, 276 A.2d 884 (1971). A jury in such instances
necessarily is tasked with quantifying something that
is inherently difficult to quantify. In their closing argu-
ments to the jury, the plaintiff requested an award of
approximately $20 million in compensation in light of
her thirty-seven and one-half year life expectancy; the
defendant suggested that an award of $100,000 was
more appropriate. The jury rejected both suggestions,
and instead concluded that $2 million was proper com-
pensation for the plaintiff’s pain and suffering.10
   ‘‘The award of damages for pain and suffering is pecu-
liarly within the province of the trier, and will be sus-
tained, even though generous, if it does not shock the
sense of justice. . . . Proper compensation cannot be
computed by a mathematical formula, and there is no
iron-clad rule for the assessment of damages. . . . The
test is whether the amount awarded . . . falls within
the necessarily uncertain limits of just damages . . . .’’
(Citations omitted; internal quotation marks omitted.)
Manning v. Michael, 188 Conn. 607, 616, 452 A.2d 1157
(1982). On the unique facts of this case, and construing
the evidence in the light most favorable to sustaining
the verdict, we conclude that the jury’s monetary award
does not shock the sense of justice or otherwise fall
beyond the limits of just damages.
                             B
  The defendant also asserts that the jury improperly
predicated its award of damages on a punitive, rather
than compensatory, basis.11 That assertion necessarily
presumes that the jury disregarded the court’s
instructions.
   In its charge, the court instructed that ‘‘it is up to you
to decide what fair, just and reasonable compensation is
. . . . The general rule of damages is this: Insofar as
money can do it the plaintiff is to receive fair, just
and reasonable compensation for all injuries and losses
which are legally caused by the defendant’s proven acts
and or negligence. Under this rule the purpose of an
award of damages is not to punish or penalize the
defendant but to compensate the plaintiff for the
resulting injuries and losses.’’ (Emphasis added.) The
court cautioned the jury that it ‘‘may not guess or specu-
late as to the nature or extent of the plaintiff’s losses
or injuries. The decision must be based on reasonable
probabilities in light of the evidence presented during
the trial.’’
   The court then turned to the specifics of the case,
noting that ‘‘the damages which are claimed are known
as noneconomic damages. Noneconomic damages are
monies awarded as compensation for nonmonetary
losses and injuries which the plaintiff has suffered or
is reasonably likely to suffer in the future as a result
of the defendant’s negligence and or [his] intentional
acts. They’re awarded for things such as physical pain
and suffering, mental and emotional pain and suffering
and loss of diminution, the ability to enjoy life’s plea-
sures. In this case, the plaintiff seeks to recover noneco-
nomic damages for each of the following types of
nonmonetary loss or injury: her fear, extreme emotional
distress, recurrent and intrusive thoughts of being
exposed and violated, interference with her personal
relationships, feelings of vulnerability and mistrust,
sleep problems including damage to her teeth and diffi-
culties concentrating as well as anxiety and anger.’’ The
court then instructed that ‘‘[y]our award should be in
accordance with the nature and extent of such physical
impairment, loss of function or injury and the length
of time that the plaintiff is reasonably expected to
endure its negative consequences.’’12 At the same time,
the court admonished the jury that ‘‘[o]bviously your
verdict cannot be reached on the basis of sympathy for
any party or on the basis of prejudice in favor of or
against any party.’’
   Under Connecticut law, we presume ‘‘that the jury
follows the instructions given by the court.’’ Gajewski
v. Pavelo, 229 Conn. 829, 837, 643 A.2d 1276 (1994); see
also Hurley v. Heart Physicians, P.C., 298 Conn. 371,
403, 3 A.3d 892 (2010) (‘‘[i]n accordance with our juris-
prudence and the lack of evidence to the contrary, we
presume that the jury followed the trial court’s charging
instructions’’). On the record before us, we cannot say
that the jury strayed from those instructions. Viewed
in a light most favorable to sustaining the verdict, the
present case involves a plaintiff irreparably damaged
by the intentional acts of a loved one that destroyed
any sense of privacy and security, even in her own
home. The record does not indicate that the jury predi-
cated its award on an improper basis, but rather that
it sought to compensate the plaintiff for the injuries
that resulted from the defendant’s intentional conduct.
We, therefore, conclude that the court did not abuse
its discretion in denying the defendant’s motion for
remittitur.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff testified that she told the defendant that she did not want
the wireless network installed in her home, stating that ‘‘[h]e . . . expressed
his wanting wireless Internet in the house, and I adamantly did not want it
in the house, because it felt creepy to me.’’ The plaintiff testified that, despite
her protests, he installed it anyway.
   2
     The officers did not find the spy camera installed on the television in
the plaintiff’s bedroom.
   3
     At trial, the defendant admitted that he had trespassed onto the plain-
tiff’s property.
   4
     At trial, the defendant testified as follows with respect to his representa-
tion at the July 15, 2008 hearing:
   ‘‘[The Plaintiff’s Attorney]: You were under oath at the [accelerated rehabil-
itation] hearing?
   ‘‘[The Defendant]: Yes. . . .
   ‘‘[The Plaintiff’s Attorney]: You told the judge, you told [the plaintiff] there
was no more spy equipment in her house?
   ‘‘[The Defendant]: Correct.
                                        ***
   ‘‘[The Plaintiff’s Attorney]: [A]t that hearing—did you authorize [your
attorney] to assure [the plaintiff] that there were no other surveillance
[devices] except for the ones that the Bloomfield Police had already
impounded?
   ‘‘[The Defendant]: Yes.
   ‘‘[The Plaintiff’s Attorney]: So you made—you gave [your attorney] the
authority to assure the court and to assure [the plaintiff] that there was no
more surveillance left in her house.
   ‘‘[The Defendant]: Yes.’’
   5
     As conditions of his accelerated rehabilitation, the court also ordered
the defendant to (1) be supervised for two years; (2) make a $500 donation
to the court; (3) pay the defendant’s counseling fees for one year; (4) have
no contact with the defendant; (5) remain one hundred yards from her
property; and (6) see a psychologist.
   6
     The surveillance inspector, James Atkinson, walked down the plaintiff’s
street and captured the transmissions from inside her bedroom with a
handheld receiver.
   7
     More specifically, the negligence per se count alleged that the defendant’s
conduct was unreasonable and violative of General Statutes §§ 53a-189, 53a-
189a, and 53a-189b, which govern the offenses of eavesdropping, voyeurism,
and dissemination of voyeuristic material, respectively.
   8
     Prior to commencing this appeal, the defendant filed a motion for rectifi-
cation with the trial court. The parties thereafter filed a stipulation with the
court indicating precisely what was played for the jury during its delibera-
tions on June 25, 2012. The court granted the motion for rectification and
ordered the rectification of the June 25, 2012 transcript in accordance with
the parties’ stipulation.
   9
     In his principal appellate brief, the defendant appears also to contest
the propriety of the plaintiff’s answer, arguing that ‘‘the plaintiff was able
to insert, into her response to a question about what she feared, her opinion
that images from the undiscovered camera could be seen from 300 yards
away.’’ We decline to review the merits of that assertion for two reasons.
First, our rules of practice require a party, as a prerequisite to appellate
review, to distinctly raise its claim before the trial court. See Practice Book
§ 5-2 (‘‘[a]ny party intending to raise any question of law which may be the
subject of an appeal must . . . state the question distinctly to the judicial
authority’’); Practice Book § 60-5 (‘‘[t]he court shall not be bound to consider
a claim unless it was distinctly raised at trial or arose subsequent to trial’’).
For that reason, we repeatedly have held that ‘‘we will not decide an issue
that was not presented to the trial court. To review claims articulated for
the first time on appeal and not raised before the trial court would be
nothing more than a trial by ambuscade of the trial judge.’’ (Internal quotation
marks omitted.) State v. Martin, 110 Conn. App. 171, 180, 954 A.2d 256
(2008), appeal dismissed, 295 Conn. 192, 989 A.2d 1072 (2010); see also State
v. Favoccia, 119 Conn. App. 1, 14, 986 A.2d 1081 (2010) (‘‘[i]t is axiomatic
that issues not properly raised before the trial court ordinarily will not be
considered on appeal’’), aff’d, 306 Conn. 770, 51 A.3d 1002 (2012). The record
reveals that the defendant did not voice any objection to the plaintiff’s
answer during either her trial testimony or the subsequent playback of that
testimony to the jury as it deliberated.
   Second, at oral argument before this court, the defendant’s counsel con-
ceded that he was challenging only the propriety of the prefatory remark
of counsel, and not the subsequent answer provided by the plaintiff. We
therefore confine our review to the sole objection raised by the defendant
before the trial court.
   10
      Calculated in light of her life expectancy, the plaintiff’s request amounted
to approximately $10,000 per week as compared to the defendant’s sugges-
tion of $50 per week. The jury’s award of damages amounts to approximately
$1000 per week.
   11
      In his principal appellate brief, the defendant also complains that the
jury’s verdict was improperly predicated on certain testimony adduced at
trial, such as a witness’ statement that the defendant was ‘‘employed at a
seven-figure salary.’’ It nevertheless remains that the defendant did not
object to such testimony at trial, nor has he claimed any evidentiary error
with respect thereto in this appeal. The jury’s consideration of that testimony,
therefore, was not improper.
   12
      The court also instructed the jury, consistent with the stipulation of
the parties, that the plaintiff’s life expectancy was thirty-seven and one-
half years.